
	

114 HR 3545 IH: Corrosive Drywall Remediation Act
U.S. House of Representatives
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3545
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2015
			Mr. Jolly introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a credit for replacement costs associated
			 with certain imported corrosive drywall, and to amend the Housing and
			 Community Development Act of 1974 to allow use of community development
			 block grant amounts for repairs to housing constructed using such
			 corrosive drywall, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Corrosive Drywall Remediation Act. 2.Credit for replacing corrosive drywall (a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					25E.Corrosive drywall replacement
 (a)Allowance of creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the qualified drywall replacement expenditures the taxable year.
 (b)Qualified drywall replacement expendituresFor purposes of this section, the term qualified drywall replacement expenditures means amounts paid during the taxable year to repair damage to the taxpayer’s personal residence or household appliance and for which a deduction would, but for subsection (c), be allowable under section 165 by reason of section 4 of Revenue Procedure 2010–36.
 (c)Denial of double benefitNo credit shall be allowed under subsection (a) for any expenditure for which a deduction or credit is allowed under any other provision of this chapter..
 (b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following:
				
					
						Sec. 25E. Corrosive drywall replacement..
 (c)Effective dateThe amendments made by this section shall apply to amounts paid before, on, or after the date of the enactment of this Act.
 (d)Waiver of limitation for credits and refunds attributable to this ActIf a credit or refund of any overpayment of tax resulting from the application of the amendment made by subsection (a) to a period before the date of enactment of this Act is prevented as of such date by the operation of any law or rule of law (including res judicata), such credit or refund may nevertheless be allowed or made if the claim therefor is filed before the close of the 1-year period beginning on the date of the enactment of this Act.
 3.Use of community development block grants for remedying corrosive drywallSection 105(a) of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)) is amended— (1)in paragraph (24)(D), by striking and at the end;
 (2)in paragraph (25), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new paragraph:
				
 (26)activities necessary to remove or remedy the use of corrosive drywall installed in housing (including single-family and multifamily housing) during construction or rehabilitation that occurred during the period from 2001 through 2009; and for purposes of this paragraph, the term corrosive drywall means drywall that is identified as problem drywall under the two-step identification method published by the Consumer Product Safety Commission and the Department of Housing and Urban Development in their interim guidance dated January 28, 2010..
			
